UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:October 31 Date of reporting period: January 31, 2010 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (97.4%) 1 Consumer Discretionary (15.4%) DeVry Inc. 765,356 46,733 * DreamWorks Animation SKG Inc. Class A 918,600 35,770 * LKQ Corp. 1,781,610 33,405 * WMS Industries Inc. 887,071 32,893 * TRW Automotive Holdings Corp. 1,392,689 32,074 * GameStop Corp. Class A 1,577,165 31,181 * Warnaco Group Inc. 769,986 29,814 * MGM Mirage 2,614,800 28,920 * Penske Auto Group Inc. 1,973,020 27,741 * O'Reilly Automotive Inc. 714,982 27,026 * Urban Outfitters Inc. 806,433 25,459 * Tractor Supply Co. 498,385 25,154 * Tenneco Inc. 1,347,927 23,831 * Childrens Place Retail Stores Inc. 697,624 22,184 Service Corp. International 2,819,700 21,627 Autoliv Inc. 501,500 21,469 * NVR Inc. 31,044 21,238 Mattel Inc. 1,062,500 20,953 * Life Time Fitness Inc. 839,210 20,099 Gentex Corp. 1,017,540 19,506 * ArvinMeritor Inc. 1,937,100 18,771 * Texas Roadhouse Inc. Class A 1,604,746 18,663 Jarden Corp. 610,513 18,608 * Aeropostale Inc. 557,629 18,340 *,^ Talbots Inc. 1,610,990 18,140 Aaron's Inc. 645,100 17,972 * Capella Education Co. 244,472 17,939 * Lumber Liquidators Holdings Inc. 741,874 17,568 *,^ NetFlix Inc. 269,135 16,754 American Eagle Outfitters Inc. 1,028,230 16,339 * Interpublic Group of Cos. Inc. 2,476,969 16,001 * Bally Technologies Inc. 364,571 14,463 Monro Muffler Brake Inc. 388,850 13,306 * Cheesecake Factory Inc. 593,293 12,542 Hasbro Inc. 407,400 12,446 * priceline.com Inc. 63,550 12,415 Phillips-Van Heusen Corp. 295,300 11,602 * JOS A Bank Clothiers Inc. 272,240 11,410 Nordstrom Inc. 326,800 11,288 * Gymboree Corp. 288,700 11,262 Williams-Sonoma Inc. 579,310 10,995 CKE Restaurants Inc. 1,309,650 10,949 * ITT Educational Services Inc. 112,100 10,859 * Brink's Home Security Holdings Inc. 259,520 10,640 Polaris Industries Inc. 234,100 10,350 * Dick's Sporting Goods Inc. 444,320 9,939 * Tempur-Pedic International Inc. 390,022 9,708 Leggett & Platt Inc. 531,430 9,704 Darden Restaurants Inc. 261,630 9,670 Cracker Barrel Old Country Store Inc. 251,939 9,312 * CEC Entertainment Inc. 280,103 9,297 * Career Education Corp. 410,100 8,920 * Fossil Inc. 258,009 8,424 *,^ Liz Claiborne Inc. 1,713,600 8,345 Abercrombie & Fitch Co. 258,200 8,144 Strayer Education Inc. 36,750 7,636 * OfficeMax Inc. 564,900 7,327 * Kohl's Corp. 143,114 7,209 * Penn National Gaming Inc. 266,920 7,202 Guess? Inc. 179,230 7,117 John Wiley & Sons Inc. Class A 163,138 6,811 * K12 Inc. 340,351 6,804 Tiffany & Co. 165,437 6,718 Matthews International Corp. Class A 177,500 6,008 Cablevision Systems Corp. Class A 233,450 5,986 * DSW Inc. Class A 246,200 5,933 * Panera Bread Co. Class A 81,600 5,828 * Big Lots Inc. 204,900 5,821 Ross Stores Inc. 124,598 5,723 * Kirkland's Inc. 366,463 5,666 * Dollar Tree Inc. 111,881 5,540 Cato Corp. Class A 257,276 5,261 * Steven Madden Ltd. 130,947 5,256 * Jo-Ann Stores Inc. 145,743 5,104 * Valassis Communications Inc. 243,014 5,086 Tupperware Brands Corp. 116,393 4,942 Jones Apparel Group Inc. 337,370 4,872 * Wet Seal Inc. Class A 1,452,200 4,865 * Collective Brands Inc. 237,000 4,664 Finish Line Inc. Class A 419,573 4,653 Genuine Parts Co. 121,300 4,571 Coach Inc. 130,000 4,534 Regis Corp. 284,170 4,527 * Dress Barn Inc. 184,600 4,345 Big 5 Sporting Goods Corp. 288,475 4,215 * HSN Inc. 218,300 4,178 * Sally Beauty Holdings Inc. 488,058 4,070 * Timberland Co. Class A 235,982 4,059 Cooper Tire & Rubber Co. 231,443 3,941 Foot Locker Inc. 299,320 3,379 * Genesco Inc. 141,600 3,339 * Corinthian Colleges Inc. 224,500 3,143 ^ Buckle Inc. 100,002 3,034 * Denny's Corp. 1,247,000 3,018 RadioShack Corp. 150,400 2,936 * BJ's Restaurants Inc. 136,200 2,879 * PF Chang's China Bistro Inc. 72,648 2,804 * Buffalo Wild Wings Inc. 58,900 2,757 Harte-Hanks Inc. 260,850 2,755 * Carter's Inc. 96,685 2,500 * True Religion Apparel Inc. 117,710 2,273 * Standard Motor Products Inc. 283,196 2,220 * Maidenform Brands Inc. 147,454 2,204 * DineEquity Inc. 87,960 2,000 * Citi Trends Inc. 63,538 1,978 * FGX International Holdings Ltd. 100,000 1,965 * Stein Mart Inc. 232,036 1,833 * Knology Inc. 163,426 1,785 Unifirst Corp. 34,144 1,715 * Carrols Restaurant Group Inc. 250,568 1,581 Cinemark Holdings Inc. 111,000 1,574 * Retail Ventures Inc. 189,756 1,571 *,^ Overstock.com Inc. 127,305 1,510 ^ Barnes & Noble Inc. 80,600 1,409 * LodgeNet Interactive Corp. 249,662 1,366 * HOT Topic Inc. 229,946 1,322 * Group 1 Automotive Inc. 40,000 1,160 American Greetings Corp. Class A 57,602 1,064 Thor Industries Inc. 33,300 1,057 * Sonic Corp. 116,153 979 MDC Holdings Inc. 28,730 965 * Isle of Capri Casinos Inc. 115,281 928 * Universal Electronics Inc. 37,796 898 World Wrestling Entertainment Inc. Class A 50,394 806 Brinker International Inc. 46,157 753 Stage Stores Inc. 56,696 733 Books-A-Million Inc. 113,811 725 * Caribou Coffee Co. Inc. 99,469 719 * Red Robin Gourmet Burgers Inc. 37,700 695 CPI Corp. 51,473 693 * Smith & Wesson Holding Corp. 171,549 679 * AutoNation Inc. 36,800 662 * G-III Apparel Group Ltd. 37,900 660 * Goodyear Tire & Rubber Co. 48,000 640 * Dorman Products Inc. 38,540 595 Men's Wearhouse Inc. 29,100 586 Sturm Ruger & Co. Inc. 55,549 579 Wolverine World Wide Inc. 21,700 574 *,^ China Automotive Systems Inc. 35,100 569 * O'Charleys Inc. 74,601 552 * Dolan Media Co. 55,100 544 Systemax Inc. 28,300 496 * Destination Maternity Corp. 18,478 450 * Core-Mark Holding Co. Inc. 14,076 420 * Famous Dave's Of America Inc. 65,235 408 * AFC Enterprises Inc. 49,244 404 * Papa John's International Inc. 17,100 404 * Lincoln Educational Services Corp. 18,700 387 National CineMedia Inc. 24,991 374 PetSmart Inc. 13,900 358 * Hanesbrands Inc. 13,300 306 * Domino's Pizza Inc. 20,917 236 * California Pizza Kitchen Inc. 14,048 194 National Presto Industries Inc. 1,625 186 * Sonic Automotive Inc. Class A 18,400 176 * CROCS Inc. 22,300 164 * Einstein Noah Restaurant Group Inc. 12,800 151 * Chico's FAS Inc. 11,700 149 WABCO Holdings Inc. 5,300 137 * Ulta Salon Cosmetics & Fragrance Inc. 6,700 130 Oxford Industries Inc. 6,500 116 Choice Hotels International Inc. 2,800 89 * Outdoor Channel Holdings Inc. 16,200 82 * 99 Cents Only Stores 5,700 74 Frisch's Restaurants Inc. 3,000 72 Sport Supply Group Inc. 5,700 68 * Carmike Cinemas Inc. 9,100 66 *,^ Conn's Inc. 11,300 64 Wyndham Worldwide Corp. 3,000 63 * CTC Media Inc. 4,500 61 Weight Watchers International Inc. 2,100 61 * Mediacom Communications Corp. Class A 9,135 38 * Deckers Outdoor Corp. 200 20 Haverty Furniture Cos. Inc. 383 5 * Midas Inc. 263 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,183  Consumer Staples (3.4%) Ruddick Corp. 1,272,960 36,088 Herbalife Ltd. 860,440 33,428 Nu Skin Enterprises Inc. Class A 1,187,750 27,603 * NBTY Inc. 509,100 22,670 * United Natural Foods Inc. 794,104 21,528 Pricesmart Inc. 1,008,170 20,174 * Constellation Brands Inc. Class A 1,155,670 18,583 * Energizer Holdings Inc. 301,100 16,711 Lancaster Colony Corp. 246,962 13,472 * BJ's Wholesale Club Inc. 366,700 12,391 * Smithfield Foods Inc. 539,400 8,123 Diamond Foods Inc. 212,201 7,622 * Revlon Inc. Class A 488,549 7,529 * Green Mountain Coffee Roasters Inc. 66,100 5,607 * American Italian Pasta Co. 122,267 4,189 Andersons Inc. 117,039 3,158 Coca-Cola Bottling Co. Consolidated 56,449 2,849 * Boston Beer Co. Inc. Class A 61,158 2,804 * Darling International Inc. 293,700 2,288 * Orchids Paper Products Co. 124,024 2,286 Casey's General Stores Inc. 71,300 2,188 Spartan Stores Inc. 158,220 2,142 Sanderson Farms Inc. 41,700 1,949 * Bare Escentuals Inc. 69,500 1,263 *,^ American Oriental Bioengineering Inc. 295,330 1,190 Weis Markets Inc. 33,177 1,178 * Diedrich Coffee Inc. 32,473 1,124 * Medifast Inc. 63,107 1,051 * Prestige Brands Holdings Inc. 131,701 1,023 * Whole Foods Market Inc. 35,200 958 * Nature's Sunshine Products Inc. 90,930 751 * Overhill Farms Inc. 156,243 689 Schiff Nutrition International Inc. 74,500 596 Calavo Growers Inc. 21,100 354 Inter Parfums Inc. 6,554 87 J&J Snack Foods Corp. 2,000 84 *,^ American Dairy Inc. 3,400 79 * Nutraceutical International Corp. 5,982 78 B&G Foods Inc. Class A 7,400 66 * Susser Holdings Corp. 3,100 27 * Cagle's Inc. Class A 5,000 22 Energy (4.8%) Core Laboratories NV 269,890 31,564 * Ultra Petroleum Corp. 530,460 24,369 * Atwood Oceanics Inc. 630,260 21,126 Niko Resources Ltd. 212,040 19,581 Frontier Oil Corp. 1,548,700 19,297 * Petrohawk Energy Corp. 827,620 18,481 * Clean Energy Fuels Corp. 989,500 16,564 * Comstock Resources Inc. 423,400 16,508 * Tesco Corp. 1,213,897 15,866 Massey Energy Co. 404,520 15,582 * Oceaneering International Inc. 263,659 14,422 CARBO Ceramics Inc. 215,319 14,194 * Southwestern Energy Co. 298,080 12,782 * Global Industries Ltd. 1,812,879 12,636 World Fuel Services Corp. 465,206 11,179 EXCO Resources Inc. 602,050 10,560 * Brigham Exploration Co. 789,040 10,289 St. Mary Land & Exploration Co. 310,195 9,939 * Dresser-Rand Group Inc. 330,904 9,788 * Whiting Petroleum Corp. 139,473 9,283 * Rex Energy Corp. 673,162 8,340 * Dril-Quip Inc. 150,150 7,881 * Oil States International Inc. 191,170 7,043 * Venoco Inc. 602,153 6,943 Holly Corp. 249,600 6,514 * Weatherford International Ltd. 398,454 6,248 * Tetra Technologies Inc. 392,333 4,104 * Helix Energy Solutions Group Inc. 377,250 4,003 Tesoro Corp./Texas 310,700 3,884 * Unit Corp. 75,733 3,449 * Arena Resources Inc. 77,000 2,952 * James River Coal Co. 175,900 2,753 * Rowan Cos. Inc. 110,800 2,380 * Gulfmark Offshore Inc. 91,200 2,239 * International Coal Group Inc. 581,150 2,075 * Willbros Group Inc. 99,800 1,526 * ATP Oil & Gas Corp. 94,507 1,367 * Cal Dive International Inc. 174,200 1,226 * Alpha Natural Resources Inc. 27,155 1,103 * Gulfport Energy Corp. 90,301 934 Ship Finance International Ltd. 59,700 864 * Geokinetics Inc. 85,934 842 * PHI Inc. 32,547 633 * Matrix Service Co. 55,800 563 * Warren Resources Inc. 226,693 524 * Westmoreland Coal Co. 50,619 519 * Endeavour International Corp. 443,000 407 *,^ Isramco Inc. 4,220 277 * TGC Industries Inc. 58,642 235 * Cloud Peak Energy Inc. 12,400 167 * Bolt Technology Corp. 12,627 126 *,^ Evergreen Energy Inc. 365,764 106 * Trico Marine Services Inc. 17,394 61 * Pioneer Drilling Co. 3,500 28 Golar LNG Energy Ltd. 714 1 Exchange-Traded Funds (1.6%) ^,2 Vanguard Small-Cap ETF 1,165,083 64,569 ^,2 Vanguard Small-Cap Growth ETF 713,200 41,135 ^ iShares Russell 2000 Index Fund 472,000 28,409 Financials (6.7%) * Jefferies Group Inc. 1,269,063 32,412 Cash America International Inc. 828,800 31,155 Discover Financial Services 2,154,777 29,477 Assured Guaranty Ltd. 1,049,892 23,791 Comerica Inc. 671,600 23,177 * Stifel Financial Corp. 418,675 21,897 Huntington Bancshares Inc. 3,945,912 18,901 Redwood Trust Inc. 1,277,300 18,265 Lazard Ltd. Class A 448,140 17,271 * NASDAQ OMX Group Inc. 954,200 17,166 MFA Financial Inc. 2,184,650 16,079 Och-Ziff Capital Management Group LLC Class A 1,153,850 15,612 LaSalle Hotel Properties 736,600 14,842 * Affiliated Managers Group Inc. 232,740 14,097 Umpqua Holdings Corp. 1,036,900 12,816 Waddell & Reed Financial Inc. 378,300 11,852 * Navigators Group Inc. 275,304 11,747 Wintrust Financial Corp. 336,050 11,674 MB Financial Inc. 574,500 11,651 U-Store-It Trust 1,671,053 11,564 Endurance Specialty Holdings Ltd. 296,520 10,681 RenaissanceRe Holdings Ltd. 182,900 9,909 * BR Malls Participacoes SA 809,900 8,808 * SLM Corp. 729,600 7,683 Invesco Ltd. 389,154 7,511 XL Capital Ltd. Class A 446,618 7,490 Cullen/Frost Bankers Inc. 144,400 7,411 SEI Investments Co. 396,300 7,018 Federated Investors Inc. Class B 255,500 6,485 Prosperity Bancshares Inc. 156,000 6,290 BOK Financial Corp. 111,627 5,292 * Signature Bank 148,820 5,146 QC Holdings Inc. 761,809 4,685 * Dollar Financial Corp. 193,035 4,353 * Ezcorp Inc. Class A 229,116 4,161 * Symetra Financial Corp. 319,300 4,103 * St. Joe Co. 151,966 3,951 * MSCI Inc. Class A 129,229 3,820 Moody's Corp. 129,851 3,583 Advance America Cash Advance Centers Inc. 731,863 3,535 * Credit Acceptance Corp. 65,983 3,512 Popular Inc. 1,608,977 3,459 Duff & Phelps Corp. Class A 200,000 3,248 * Broadpoint Gleacher Securities Inc. 799,325 3,237 * TD Ameritrade Holding Corp. 180,364 3,203 * CB Richard Ellis Group Inc. Class A 251,049 3,088 Validus Holdings Ltd. 112,500 2,981 Westamerica Bancorporation 53,105 2,952 Digital Realty Trust Inc. 60,478 2,903 Amtrust Financial Services Inc. 227,693 2,725 Nelnet Inc. Class A 161,649 2,698 Reinsurance Group of America Inc. Class A 48,893 2,382 Calamos Asset Management Inc. Class A 164,300 2,128 City Holding Co. 67,101 2,109 Associated Estates Realty Corp. 173,385 2,048 Mid-America Apartment Communities Inc. 43,300 2,032 DuPont Fabros Technology Inc. 117,610 1,955 * Encore Capital Group Inc. 94,019 1,483 * Cardtronics Inc. 133,530 1,454 Equity Lifestyle Properties Inc. 27,900 1,348 * First Cash Financial Services Inc. 58,300 1,331 Highwoods Properties Inc. 41,500 1,254 PS Business Parks Inc. 24,268 1,162 Rayonier Inc. 27,500 1,153 * Penson Worldwide Inc. 124,900 1,052 Sun Communities Inc. 56,600 1,025 FBL Financial Group Inc. Class A 49,000 879 Getty Realty Corp. 38,635 833 * Safeguard Scientifics Inc. 71,400 773 ^ Life Partners Holdings Inc. 35,700 710 Trustco Bank Corp. 117,200 703 Southside Bancshares Inc. 34,343 683 BGC Partners Inc. Class A 155,370 632 Eaton Vance Corp. 21,700 625 GAMCO Investors Inc. 13,933 572 Student Loan Corp. 11,094 503 Suffolk Bancorp 17,500 472 Potlatch Corp. 15,200 467 First Financial Bankshares Inc. 7,300 387 LTC Properties Inc. 15,000 381 * American Safety Insurance Holdings Ltd. 23,256 320 First Mercury Financial Corp. 18,557 243 Rewards Network Inc. 14,430 186 * International Assets Holding Corp. 11,207 167 Great Southern Bancorp Inc. 4,384 98 MarketAxess Holdings Inc. 6,700 91 Capitol Federal Financial 2,401 78 First of Long Island Corp. 3,100 75 GFI Group Inc. 13,900 68 United Financial Bancorp Inc. 4,922 65 Ames National Corp. 3,471 64 Kearny Financial Corp. 6,404 62 Arrow Financial Corp. 2,382 62 Transatlantic Holdings Inc. 1,200 60 Park National Corp. 1,000 55 * Hallmark Financial Services 6,510 51 US Global Investors Inc. Class A 4,100 39 Enterprise Bancorp Inc. 1,000 10 JMP Group Inc. 1,320 10 NYMAGIC Inc. 103 2 Health Care (18.9%) * Edwards Lifesciences Corp. 497,000 44,541 * Bruker Corp. 3,389,990 41,595 * Regeneron Pharmaceuticals Inc. 1,545,824 41,212 Cooper Cos. Inc. 1,106,730 39,090 * ResMed Inc. 737,605 37,721 * Health Management Associates Inc. Class A 5,262,080 34,940 * Mettler-Toledo International Inc. 337,809 32,926 * QIAGEN NV 1,492,500 32,477 * ICON PLC ADR 1,264,001 31,398 * Nektar Therapeutics 2,743,400 31,330 * Henry Schein Inc. 569,800 30,798 * Community Health Systems Inc. 898,310 29,303 * Seattle Genetics Inc. 2,797,404 28,869 DENTSPLY International Inc. 860,100 28,839 * King Pharmaceuticals Inc. 2,395,600 28,771 * Bio-Rad Laboratories Inc. Class A 280,809 26,166 * IDEXX Laboratories Inc. 484,555 25,434 Omnicare Inc. 1,009,900 25,248 * Haemonetics Corp. 444,022 25,136 * BioMarin Pharmaceutical Inc. 1,228,012 23,860 * Lincare Holdings Inc. 632,949 23,305 * Alkermes Inc. 2,054,300 22,474 Beckman Coulter Inc. 341,580 22,329 * Cephalon Inc. 325,300 20,767 * Alexion Pharmaceuticals Inc. 445,334 20,650 * Parexel International Corp. 1,053,950 20,383 Hikma Pharmaceuticals PLC 2,278,387 19,893 * Varian Medical Systems Inc. 387,455 19,485 * Salix Pharmaceuticals Ltd. 616,560 18,041 * Exelixis Inc. 2,701,300 17,910 * Align Technology Inc. 948,700 17,788 * Impax Laboratories Inc. 1,332,624 17,724 *,^ Amedisys Inc. 318,803 17,518 * Wright Medical Group Inc. 973,782 17,411 * Kindred Healthcare Inc. 990,744 16,753 * Health Net Inc. 683,700 16,587 * Coventry Health Care Inc. 660,200 15,105 * Brookdale Senior Living Inc. 808,300 14,751 * Patterson Cos. Inc. 510,550 14,581 * SXC Health Solutions Corp. 308,733 14,547 * Amylin Pharmaceuticals Inc. 808,500 14,537 * Covance Inc. 242,307 14,080 * Isis Pharmaceuticals Inc. 1,261,549 14,079 * Sirona Dental Systems Inc. 422,875 13,604 Pharmaceutical Product Development Inc. 579,800 13,544 * Onyx Pharmaceuticals Inc. 466,850 13,427 * Masimo Corp. 477,050 13,243 *,^ Cadence Pharmaceuticals Inc. 1,291,700 12,865 * Kinetic Concepts Inc. 302,656 12,497 * Orthovita Inc. 3,430,703 12,488 * PSS World Medical Inc. 607,500 12,466 * Par Pharmaceutical Cos. Inc. 450,800 11,865 * ICU Medical Inc. 331,650 11,535 * Targacept Inc. 518,058 10,853 * VCA Antech Inc. 426,330 10,825 * Volcano Corp. 543,200 10,761 * IPC The Hospitalist Co. Inc. 308,724 10,494 * Martek Biosciences Corp. 474,643 10,224 * MWI Veterinary Supply Inc. 264,143 9,969 * Endo Pharmaceuticals Holdings Inc. 493,500 9,924 * Warner Chilcott PLC Class A 349,850 9,561 * Luminex Corp. 700,400 9,476 * United Therapeutics Corp. 154,662 9,213 * Millipore Corp. 132,400 9,132 West Pharmaceutical Services Inc. 245,700 8,926 * Inverness Medical Innovations Inc. 198,611 8,018 Invacare Corp. 303,278 7,594 * RehabCare Group Inc. 258,518 7,513 Perrigo Co. 168,650 7,468 Universal Health Services Inc. Class B 249,204 7,267 * Mednax Inc. 127,000 7,221 * American Medical Systems Holdings Inc. 368,100 7,068 * Valeant Pharmaceuticals International 204,500 6,845 Quality Systems Inc. 129,450 6,672 * ABIOMED Inc. 840,000 6,653 * Emergency Medical Services Corp. Class A 124,218 6,523 * Life Technologies Corp. 129,780 6,451 * Human Genome Sciences Inc. 242,772 6,426 * Catalyst Health Solutions Inc. 161,747 6,362 * Zimmer Holdings Inc. 110,987 6,251 * Immunogen Inc. 890,132 6,222 PerkinElmer Inc. 280,548 5,650 * Watson Pharmaceuticals Inc. 146,560 5,624 * Express Scripts Inc. 62,474 5,239 * Dionex Corp. 73,200 5,113 STERIS Corp. 191,920 5,005 * HMS Holdings Corp. 101,885 4,594 * Healthsouth Corp. 251,865 4,536 * Eurand NV 393,769 4,351 * PharMerica Corp. 232,483 3,785 * Medivation Inc. 113,391 3,775 PDL BioPharma Inc. 587,200 3,758 * Orthofix International NV 121,600 3,664 Chemed Corp. 77,300 3,594 Medicis Pharmaceutical Corp. Class A 150,300 3,473 * Odyssey HealthCare Inc. 229,741 3,373 * Durect Corp. 1,545,600 3,354 * Savient Pharmaceuticals Inc. 253,974 3,258 * NuVasive Inc. 114,512 3,161 * Medicines Co. 369,020 3,059 * Hi-Tech Pharmacal Co. Inc. 141,400 3,046 * Cyberonics Inc. 162,500 3,045 * Corvel Corp. 100,188 3,022 * Facet Biotech Corp. 187,562 2,954 * Cambrex Corp. 520,845 2,802 Cantel Medical Corp. 143,052 2,758 * Tenet Healthcare Corp. 497,100 2,754 * Cypress Bioscience Inc. 528,950 2,724 * Centene Corp. 141,000 2,714 * Accelrys Inc. 466,409 2,654 * BioScrip Inc. 353,011 2,566 * Gentiva Health Services Inc. 97,332 2,486 Atrion Corp. 17,467 2,466 * AMN Healthcare Services Inc. 270,300 2,352 Techne Corp. 35,300 2,316 * athenahealth Inc. 50,306 1,979 * MedAssets Inc. 95,000 1,923 * Air Methods Corp. 60,209 1,841 * Questcor Pharmaceuticals Inc. 396,361 1,796 * Amsurg Corp. Class A 83,180 1,756 * Cepheid Inc. 119,100 1,750 * Providence Service Corp. 127,286 1,634 * Micromet Inc. 201,583 1,566 *,^ Cell Therapeutics Inc. 1,400,900 1,555 * Sciclone Pharmaceuticals Inc. 548,473 1,448 * Affymetrix Inc. 269,774 1,424 * Continucare Corp. 280,386 1,357 America Service Group Inc. 77,522 1,192 * Santarus Inc. 232,000 1,097 * Harvard Bioscience Inc. 300,261 1,036 * Symmetry Medical Inc. 94,000 838 * Quadramed Corp. 76,300 640 * Immunomedics Inc. 185,500 621 * Medical Action Industries Inc. 44,150 599 Ensign Group Inc. 29,200 499 * Auxilium Pharmaceuticals Inc. 17,500 493 * Bio-Reference Labs Inc. 12,917 488 * Lannett Co. Inc. 81,537 477 *,^ NovaMed Inc. 114,978 475 *,^ Novavax Inc. 218,122 473 * LHC Group Inc. 15,237 469 * Genomic Health Inc. 27,900 461 * Allied Healthcare International Inc. 165,859 443 * Kensey Nash Corp. 18,200 441 * ISTA Pharmaceuticals Inc. 118,496 431 * SIGA Technologies Inc. 61,900 386 * Kendle International Inc. 18,100 366 * MAP Pharmaceuticals Inc. 24,400 366 *,^ Virtual Radiologic Corp. 34,011 360 * BioDelivery Sciences International Inc. 94,279 334 * SuperGen Inc. 120,100 325 *,^ Hemispherx Biopharma Inc. 473,400 312 * US Physical Therapy Inc. 18,700 293 * Cumberland Pharmaceuticals Inc. 23,385 278 *,^ OXiGENE Inc. 247,648 275 * Arqule Inc. 77,400 250 * Quidel Corp. 18,600 247 * Enzon Pharmaceuticals Inc. 22,800 227 * RadNet Inc. 85,096 187 * Insmed Inc. 221,100 184 * Triple-S Management Corp. Class B 7,772 129 * Neurocrine Biosciences Inc. 51,253 120 * Chelsea Therapeutics International Inc. 38,371 99 * Curis Inc. 46,000 95 *,^ Cardium Therapeutics Inc. 118,989 92 Advocat Inc. 13,431 91 * AMICAS Inc. 16,600 89 * OncoGenex Pharmaceutical Inc. 6,200 88 * Inspire Pharmaceuticals Inc. 15,700 87 * Home Diagnostics Inc. 10,391 64 * Cytokinetics Inc. 18,100 55 Young Innovations Inc. 2,043 47 * Cardiovascular Systems Inc. 4,802 20 * Dynacq Healthcare Inc. 4,900 15 * Mediware Information Systems 1,900 14 * Sangamo Biosciences Inc. 1,200 7 * Synta Pharmaceuticals Corp. 1,333 6 Industrials (14.5%) MSC Industrial Direct Co. Class A 1,173,640 50,690 Equifax Inc. 1,128,784 36,121 * Stericycle Inc. 654,150 34,624 Kennametal Inc. 1,293,970 31,676 * Genesee & Wyoming Inc. Class A 980,330 28,890 * Clean Harbors Inc. 424,065 24,282 * SunPower Corp. Class B 1,306,836 24,268 Lennox International Inc. 624,400 23,865 * Beacon Roofing Supply Inc. 1,372,423 23,057 UTi Worldwide Inc. 1,654,121 22,711 * Continental Airlines Inc. Class B 1,203,980 22,141 * EnerSys 1,132,140 22,065 Gardner Denver Inc. 546,600 21,782 Watsco Inc. 440,810 21,141 * GeoEye Inc. 812,220 20,850 Landstar System Inc. 554,315 20,116 * Advisory Board Co. 617,280 19,932 * Spirit Aerosystems Holdings Inc. Class A 896,400 19,228 * Atlas Air Worldwide Holdings Inc. 498,421 18,277 * Chicago Bridge & Iron Co. NV 866,175 17,575 * US Airways Group Inc. 3,260,800 17,315 * JetBlue Airways Corp. 3,442,730 17,007 Dun & Bradstreet Corp. 214,820 16,964 Con-way Inc. 591,170 16,919 * Resources Connection Inc. 909,230 16,239 AMETEK Inc. 443,270 16,153 Belden Inc. 702,430 16,036 * DigitalGlobe Inc. 674,380 15,868 * HUB Group Inc. Class A 657,400 15,850 * RBC Bearings Inc. 680,494 15,815 WW Grainger Inc. 151,000 14,991 * United Stationers Inc. 264,665 14,440 * Canadian Solar Inc. 679,000 14,347 * Corrections Corp. of America 759,944 14,219 * Navistar International Corp. 373,296 13,808 Healthcare Services Group Inc. 661,920 13,569 * TrueBlue Inc. 921,480 13,371 Flowserve Corp. 146,650 13,223 * Owens Corning 510,292 13,130 * Teledyne Technologies Inc. 350,200 13,048 Ritchie Bros Auctioneers Inc. 619,310 13,018 Knight Transportation Inc. 689,280 12,476 Gamesa Corp. Tecnologica SA 846,330 12,283 Woodward Governor Co. 478,700 12,173 * Kirby Corp. 364,500 11,824 * IHS Inc. Class A 228,050 11,731 * EnerNOC Inc. 365,020 11,367 * AerCap Holdings NV 1,285,946 11,252 * American Superconductor Corp. 288,050 10,952 Robert Half International Inc. 396,946 10,686 * RailAmerica Inc. 807,920 10,212 Toro Co. 259,500 10,108 McGrath Rentcorp 457,238 9,634 Deluxe Corp. 484,700 9,020 * II-VI Inc. 291,900 7,805 Granite Construction Inc. 252,100 7,785 Applied Industrial Technologies Inc. 345,400 7,530 * Exponent Inc. 261,872 7,047 * Towers Watson & Co. Class A 156,400 6,824 * Ingersoll-Rand PLC 205,000 6,654 * Avis Budget Group Inc. 608,800 6,587 * Hawaiian Holdings Inc. 1,087,952 6,462 Crane Co. 209,890 6,406 Mine Safety Appliances Co. 259,570 6,253 Heartland Express Inc. 439,570 6,106 * Thomas & Betts Corp. 178,199 6,016 * SYKES Enterprises Inc. 237,450 5,694 Bucyrus International Inc. Class A 108,200 5,668 * EMCOR Group Inc. 227,200 5,466 * Flow International Corp. 1,589,318 5,420 * ICF International Inc. 224,600 5,258 Hubbell Inc. Class B 118,100 5,085 * Mobile Mini Inc. 358,990 5,044 * Kadant Inc. 312,245 4,752 * McDermott International Inc. 189,718 4,481 Carlisle Cos. Inc. 125,020 4,191 * LaBarge Inc. 376,445 4,133 Copa Holdings SA Class A 77,697 4,039 * Alliant Techsystems Inc. 49,800 3,933 Curtiss-Wright Corp. 121,561 3,715 * AirTran Holdings Inc. 763,183 3,679 American Ecology Corp. 226,800 3,595 * Esterline Technologies Corp. 90,800 3,429 * ATC Technology Corp./IL 145,870 3,190 TransDigm Group Inc. 64,600 3,118 VSE Corp. 60,105 3,046 * Chart Industries Inc. 174,000 2,807 * Michael Baker Corp. 70,600 2,754 * Allegiant Travel Co. Class A 53,382 2,733 * Trex Co. Inc. 176,500 2,722 Apogee Enterprises Inc. 191,946 2,641 Goodrich Corp. 41,000 2,538 * FTI Consulting Inc. 60,019 2,488 * Korn/Ferry International 165,000 2,442 Pall Corp. 70,800 2,440 Cubic Corp. 54,630 2,133 Brink's Co. 90,000 2,104 * CRA International Inc. 78,991 2,050 * Orion Marine Group Inc. 107,046 2,026 AZZ Inc. 63,433 1,908 * Powell Industries Inc. 64,668 1,889 * APAC Customer Services Inc. 352,920 1,828 Knoll Inc. 151,494 1,706 AAON Inc. 77,400 1,594 * GenCorp Inc. 262,345 1,469 Ampco-Pittsburgh Corp. 56,076 1,432 * MasTec Inc. 115,500 1,419 * Tetra Tech Inc. 55,700 1,261 Standard Register Co. 235,372 1,252 * WESCO International Inc. 45,000 1,247 ABM Industries Inc. 63,761 1,238 * Armstrong World Industries Inc. 31,400 1,144 * Kforce Inc. 77,367 1,034 HNI Corp. 38,200 956 * DynCorp International Inc. Class A 77,100 926 * Sterling Construction Co. Inc. 46,400 883 * Geo Group Inc. 47,025 870 * GP Strategies Corp. 117,140 867 * AAR Corp. 37,000 857 * Alaska Air Group Inc. 27,300 856 * Air Transport Services Group Inc. 358,200 827 * North American Galvanizing & Coating Inc. 136,534 691 G&K Services Inc. Class A 26,605 665 Diamond Management & Technology Consultants Inc. Class A 85,201 630 ^ Primoris Services Corp. 77,200 627 Graham Corp. 38,618 613 * EnPro Industries Inc. 23,900 582 * GrafTech International Ltd. 42,940 539 * USA Truck Inc. 39,535 488 * Colfax Corp. 42,500 479 * CBIZ Inc. 49,640 360 Applied Signal Technology Inc. 18,600 331 Rollins Inc. 16,200 319 * On Assignment Inc. 44,400 310 Raven Industries Inc. 10,430 298 * Trimas Corp. 49,106 291 * Power-One Inc. 87,600 278 SIFCO Industries Inc. 19,298 243 * Hill International Inc. 29,200 172 CDI Corp. 12,650 163 Valmont Industries Inc. 2,300 160 * COMSYS IT Partners Inc. 12,431 157 Herman Miller Inc. 8,400 142 Preformed Line Products Co. 3,696 133 Portec Rail Products Inc. 9,900 108 * ICT Group Inc. 6,800 108 Quanex Building Products Corp. 6,600 106 * K-Tron International Inc. 700 104 * Altra Holdings Inc. 9,400 104 * Marten Transport Ltd. 5,600 99 * Rush Enterprises Inc. Class A 7,970 91 TAL International Group Inc. 5,100 72 * LMI Aerospace Inc. 2,980 38 Tennant Co. 1,500 36 Lindsay Corp. 600 24 Information Technology (24.9%) *,^ Alliance Data Systems Corp. 1,140,556 67,817 * ON Semiconductor Corp. 7,747,710 55,861 * TiVo Inc. 4,398,560 39,675 * Teradyne Inc. 4,196,280 39,193 * Euronet Worldwide Inc. 1,898,174 38,761 * Informatica Corp. 1,633,807 38,705 * Concur Technologies Inc. 844,617 33,489 * PMC - Sierra Inc. 4,187,810 33,293 * Hewitt Associates Inc. Class A 811,290 32,030 * Sybase Inc. 781,886 31,799 * Verigy Ltd. 2,827,220 30,647 * Polycom Inc. 1,348,648 30,250 Factset Research Systems Inc. 478,700 30,158 * F5 Networks Inc. 607,049 30,006 * NICE Systems Ltd. ADR 1,016,389 29,587 * Sapient Corp. 3,776,922 29,271 * Parametric Technology Corp. 1,691,798 28,016 * MICROS Systems Inc. 977,576 27,939 * Microsemi Corp. 1,836,500 27,437 * FEI Co. 1,242,482 25,844 * Ariba Inc. 1,958,785 24,661 * Rovi Corp. 791,714 22,857 Maxim Integrated Products Inc. 1,287,400 22,504 * VeriFone Holdings Inc. 1,258,940 22,397 * j2 Global Communications Inc. 1,059,397 21,760 * Salesforce.com Inc. 339,340 21,565 * Red Hat Inc. 761,393 20,725 * Atheros Communications Inc. 639,521 20,509 * Ingram Micro Inc. 1,208,713 20,427 * Sourcefire Inc. 978,350 20,399 * WebMD Health Corp. 512,991 19,996 Intersil Corp. Class A 1,456,700 19,622 * Blue Coat Systems Inc. 790,715 19,491 * Progress Software Corp. 673,573 18,948 * Atmel Corp. 4,042,160 18,756 Plantronics Inc. 701,477 18,533 * Skyworks Solutions Inc. 1,445,657 18,345 * QLogic Corp. 1,065,785 18,321 * Nuance Communications Inc. 1,207,520 18,137 * Celestica Inc. 1,811,000 17,820 * Littelfuse Inc. 583,350 17,536 * Cybersource Corp. 934,800 16,901 ADTRAN Inc. 789,060 16,728 * Silicon Laboratories Inc. 385,945 16,302 * SuccessFactors Inc. 999,130 16,286 Jabil Circuit Inc. 1,117,180 16,177 * Synopsys Inc. 759,628 16,157 * Netlogic Microsystems Inc. 374,309 15,332 * Cymer Inc. 488,440 15,322 Syntel Inc. 441,657 14,849 * MKS Instruments Inc. 889,200 14,761 * Netezza Corp. 1,561,270 14,192 * S1 Corp. 2,353,880 14,076 * Ciena Corp. 1,083,900 13,820 * Riverbed Technology Inc. 606,810 13,605 Global Payments Inc. 299,695 13,336 * Mantech International Corp. Class A 270,911 12,979 * Cognizant Technology Solutions Corp. Class A 292,792 12,783 * Tellabs Inc. 1,879,080 12,082 * Acme Packet Inc. 1,152,828 11,932 * Avnet Inc. 447,852 11,841 * Cypress Semiconductor Corp. 1,177,064 11,830 * Varian Semiconductor Equipment Associates Inc. 385,930 11,319 * Gartner Inc. 513,499 10,989 Altera Corp. 510,250 10,879 * Art Technology Group Inc. 2,384,961 10,685 * CommVault Systems Inc. 499,950 10,594 * Hittite Microwave Corp. 280,850 10,442 * GSI Commerce Inc. 442,239 10,065 * Fairchild Semiconductor International Inc. Class A 1,112,171 9,987 * Stratasys Inc. 422,910 9,727 * Cabot Microelectronics Corp. 276,100 9,705 * Shanda Interactive Entertainment Ltd. ADR 206,200 9,529 * Compellent Technologies Inc. 471,120 9,366 * Trimble Navigation Ltd. 393,510 9,007 * Equinix Inc. 92,445 8,896 * Brocade Communications Systems Inc. 1,292,917 8,882 * Avago Technologies Ltd. 509,975 8,863 * NetApp Inc. 300,148 8,743 Amphenol Corp. Class A 219,068 8,728 * Lexmark International Inc. Class A 334,596 8,629 * Marvell Technology Group Ltd. 493,575 8,603 * Websense Inc. 463,900 8,596 * DST Systems Inc. 187,900 8,518 * Arris Group Inc. 843,231 8,466 * Arrow Electronics Inc. 322,200 8,464 Power Integrations Inc. 268,160 8,369 * Aruba Networks Inc. 791,889 8,228 Pegasystems Inc. 241,749 8,038 * Cogent Inc. 758,572 7,836 * Digital River Inc. 304,170 7,644 * Aviat Networks Inc. 1,030,335 7,408 Broadridge Financial Solutions Inc. 336,500 7,309 * BMC Software Inc. 188,692 7,291 Solera Holdings Inc. 219,677 7,274 * Applied Micro Circuits Corp. 966,545 7,085 * PROS Holdings Inc. 881,900 7,011 * Lawson Software Inc. 1,105,137 6,697 * ATMI Inc. 387,145 6,496 * EPIQ Systems Inc. 542,450 6,482 * VistaPrint NV 114,758 6,428 Earthlink Inc. 785,450 6,370 * Emulex Corp. 556,249 6,252 * TIBCO Software Inc. 683,638 6,125 * Diodes Inc. 343,875 5,736 * Cree Inc. 102,099 5,708 Fair Isaac Corp. 259,000 5,680 * RF Micro Devices Inc. 1,469,990 5,659 * SkillSoft PLC ADR 578,925 5,645 * Oclaro Inc. 3,412,890 5,631 * Compuware Corp. 705,962 5,358 * Sohu.com Inc. 106,400 5,357 * Ceva Inc. 446,154 5,305 * Novell Inc. 1,168,854 5,225 * DemandTec Inc. 866,090 5,145 * Blackboard Inc. 129,919 5,120 * Cirrus Logic Inc. 744,501 5,078 * TriQuint Semiconductor Inc. 829,370 4,976 * Multi-Fineline Electronix Inc. 203,886 4,867 * AsiaInfo Holdings Inc. 199,100 4,758 * VanceInfo Technologies Inc. ADR 293,846 4,710 * McAfee Inc. 117,360 4,424 * LivePerson Inc. 692,713 4,392 * Brightpoint Inc. 741,269 4,329 Jack Henry & Associates Inc. 196,300 4,311 * Constant Contact Inc. 244,000 4,304 * Tekelec 285,454 4,276 * TeleTech Holdings Inc. 206,826 3,938 * ACI Worldwide Inc. 240,250 3,846 * Actuate Corp. 769,763 3,841 * Quest Software Inc. 221,527 3,815 * OSI Systems Inc. 143,900 3,809 * CSG Systems International Inc. 195,580 3,796 * Scansource Inc. 132,659 3,749 * Electronic Arts Inc. 224,900 3,661 * JDA Software Group Inc. 131,606 3,449 * Bottomline Technologies Inc. 198,646 3,437 * Mellanox Technologies Ltd. 177,750 3,265 Sycamore Networks Inc. 167,730 3,252 * Genpact Ltd. 222,659 3,088 * Wright Express Corp. 103,984 3,053 * 3Com Corp. 407,483 3,036 * Radiant Systems Inc. 254,700 2,942 * Netgear Inc. 139,500 2,879 iGate Corp. 279,499 2,823 * Oplink Communications Inc. 189,048 2,807 * CACI International Inc. Class A 55,679 2,671 *,^ Synaptics Inc. 101,971 2,581 * AuthenTec Inc. 969,790 2,483 *,^ Palm Inc. 238,200 2,475 * Smith Micro Software Inc. 311,421 2,414 * SYNNEX Corp. 89,514 2,369 * Convergys Corp. 218,790 2,341 * Insight Enterprises Inc. 201,699 2,322 * DealerTrack Holdings Inc. 129,000 2,318 * Silicon Motion Technology Corp. ADR 713,500 2,255 * Quantum Corp. 876,600 2,244 * Manhattan Associates Inc. 104,410 2,189 * LSI Corp. 429,960 2,146 *,^ STEC Inc. 147,221 2,064 *,^ China Security & Surveillance Technology Inc. 283,950 2,053 * Anixter International Inc. 48,300 2,013 * Tessera Technologies Inc. 116,771 2,005 * MIPS Technologies Inc. Class A 497,275 1,919 * Advanced Micro Devices Inc. 254,100 1,896 * Zoran Corp. 171,960 1,886 * Advent Software Inc. 49,702 1,876 * Mercury Computer Systems Inc. 151,829 1,813 * Unisys Corp. 62,530 1,806 * TNS Inc. 77,800 1,782 * Integrated Device Technology Inc. 306,600 1,738 * Super Micro Computer Inc. 136,439 1,688 * Acxiom Corp. 108,683 1,672 * Ulticom Inc. 166,780 1,601 * Kopin Corp. 385,612 1,585 * SonicWALL Inc. 206,187 1,571 * Global Cash Access Holdings Inc. 176,738 1,432 * Checkpoint Systems Inc. 87,486 1,403 * Net 1 UEPS Technologies Inc. 78,229 1,399 * Cray Inc. 290,747 1,372 * CPI International Inc. 119,420 1,338 * Netscout Systems Inc. 92,755 1,302 * EMS Technologies Inc. 100,701 1,291 * Kulicke & Soffa Industries Inc. 248,613 1,146 * NCI Inc. Class A 36,786 1,096 * Entropic Communications Inc. 307,800 1,074 * InterDigital Inc. 43,100 1,068 * Seachange International Inc. 162,323 1,050 * Internet Gold-Golden Lines Ltd. 46,546 1,038 * Interactive Intelligence Inc. 58,716 1,016 * Volterra Semiconductor Corp. 48,200 939 * Saba Software Inc. 187,776 909 * Digi International Inc. 89,900 863 * Stamps.com Inc. 94,176 833 * Loral Space & Communications Inc. 29,122 829 QAD Inc. 142,949 783 * Dynamics Research Corp. 69,597 781 * Anaren Inc. 60,802 780 Opnet Technologies Inc. 65,322 768 * Integrated Silicon Solution Inc. 127,224 734 * Online Resources Corp. 141,734 685 AVX Corp. 57,428 682 * Radisys Corp. 90,312 678 * Mentor Graphics Corp. 82,300 660 Keynote Systems Inc. 67,100 649 * ValueClick Inc. 67,600 625 * Amkor Technology Inc. 108,570 618 * Computer Task Group Inc. 85,106 600 * Travelzoo Inc. 51,700 555 * Image Sensing Systems Inc. 38,500 527 * Veeco Instruments Inc. 16,419 522 * Vishay Intertechnology Inc. 68,000 513 * Datalink Corp. 97,063 445 * Monolithic Power Systems Inc. 20,800 429 CTS Corp. 50,620 385 * Maxwell Technologies Inc. 24,700 361 Blackbaud Inc. 15,300 341 * Harmonic Inc. 55,271 336 * SolarWinds Inc. 16,742 325 NIC Inc. 37,700 320 * Sigma Designs Inc. 28,620 318 * Pervasive Software Inc. 61,092 313 * MercadoLibre Inc. 7,100 270 * Pixelworks Inc. 89,747 267 * PC Mall Inc. 43,650 223 * Intermec Inc. 15,115 201 * DSP Group Inc. 28,483 196 * ModusLink Global Solutions Inc. 19,300 196 * Ultratech Inc. 13,753 188 * White Electronic Designs Corp. 34,951 175 * Actel Corp. 15,394 170 * GTSI Corp. 30,626 167 * Evolving Systems Inc. 24,042 151 * IntriCon Corp. 42,647 128 * Fortinet Inc. 7,400 128 Micrel Inc. 17,000 127 * Virtusa Corp. 14,162 126 * INX Inc. 20,568 118 * Ebix Inc. 7,800 113 * DTS Inc. 3,600 102 * Symmetricom Inc. 19,920 102 * IXYS Corp. 11,429 80 *,^ Rosetta Stone Inc. 4,100 73 * StarTek Inc. 8,600 64 * Tech Data Corp. 1,500 61 Keithley Instruments Inc. 7,200 39 * Exar Corp. 4,100 29 * MakeMusic Inc. 6,790 28 * SRA International Inc. Class A 1,530 26 * ePlus Inc. 1,140 18 * NVE Corp. 300 13 * Interphase Corp. 1,900 5 * PC-Tel Inc. 162 1 Materials (5.2%) Sensient Technologies Corp. 1,658,900 43,048 Albemarle Corp. 1,021,170 36,476 * Solutia Inc. 1,969,983 27,087 Silgan Holdings Inc. 506,900 26,283 Lubrizol Corp. 353,413 26,043 Steel Dynamics Inc. 1,304,169 19,797 Aptargroup Inc. 555,620 19,713 Nalco Holding Co. 694,575 16,378 Cytec Industries Inc. 424,400 15,834 International Flavors & Fragrances Inc. 392,668 15,616 * Titanium Metals Corp. 1,098,923 12,781 Eagle Materials Inc. 554,300 12,644 Olin Corp. 727,200 11,999 Greif Inc. Class A 242,750 11,739 * OM Group Inc. 347,200 11,326 Airgas Inc. 252,520 10,672 * Fronteer Development Group Inc. 2,661,795 10,621 NewMarket Corp. 109,562 9,885 Arch Chemicals Inc. 337,666 9,441 Ashland Inc. 214,890 8,684 Scotts Miracle-Gro Co. Class A 207,198 8,226 RPM International Inc. 392,373 7,337 Ball Corp. 126,000 6,400 Stepan Co. 102,142 5,973 Schnitzer Steel Industries Inc. 136,700 5,536 Walter Energy Inc. 77,766 5,049 * Pactiv Corp. 221,370 4,992 * LSB Industries Inc. 323,600 4,255 Rock-Tenn Co. Class A 76,537 3,267 * Clearwater Paper Corp. 56,849 2,782 * Buckeye Technologies Inc. 241,200 2,759 * Crown Holdings Inc. 111,833 2,663 Worthington Industries Inc. 131,200 1,898 * Bway Holding Co. 104,577 1,784 * Boise Inc. 320,263 1,653 * Omnova Solutions Inc. 249,234 1,411 * PolyOne Corp. 184,600 1,375 * Brush Engineered Materials Inc. 67,780 1,218 Schweitzer-Mauduit International Inc. 14,500 1,091 * WR Grace & Co. 41,300 986 Terra Industries Inc. 20,500 648 * AEP Industries Inc. 14,639 511 Koppers Holdings Inc. 18,236 509 *,^ General Steel Holdings Inc. 75,100 288 Wausau Paper Corp. 27,849 246 KMG Chemicals Inc. 16,975 233 * Domtar Corp. 2,360 115 Balchem Corp. 3,150 61 Telecommunication Services (1.0%) * SBA Communications Corp. Class A 586,715 19,414 * NeuStar Inc. Class A 686,933 15,429 * Cogent Communications Group Inc. 1,248,000 13,628 * Syniverse Holdings Inc. 518,700 8,719 * Clearwire Corp. Class A 1,342,310 8,712 NTELOS Holdings Corp. 196,800 3,198 * Premiere Global Services Inc. 383,498 3,099 USA Mobility Inc. 196,284 2,039 Consolidated Communications Holdings Inc. 94,900 1,626 * General Communication Inc. Class A 221,465 1,313 * Neutral Tandem Inc. 66,950 1,035 * Clearwire Corp. Rights Exp. 06/21/2010 1,149,010 517 HickoryTech Corp. 45,380 386 * PAETEC Holding Corp. 111,200 353 * Cincinnati Bell Inc. 95,000 276 Frontier Communications Corp. 29,600 225 * tw telecom inc Class A 8,200 126 Utilities (1.0%) CenterPoint Energy Inc. 2,083,190 29,061 ITC Holdings Corp. 389,500 20,924 UGI Corp. 687,600 16,853 Ormat Technologies Inc. 209,480 7,210 DPL Inc. 196,000 5,261 New Jersey Resources Corp. 50,019 1,825 Integrys Energy Group Inc. 28,300 1,184 Total Common Stocks (Cost $7,281,774) Coupon Temporary Cash Investments (3.9%) 1 Money Market Fund (3.5%) 3,4 Vanguard Market Liquidity Fund 0.175% 287,023,000 287,023 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Deutsche Bank Securities, Inc. (Dated 1/29/10, Repurchase Value $15,300,000, collateralized by Federal National Mortgage Assn. 7.000%, 7/1/37) 0.120% 2/1/10 15,300 15,300 U.S. Government and Agency Obligations (0.2%) 5,6 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 17,300 17,299 Total Temporary Cash Investments (Cost $319,620) Total Investments (101.3%) (Cost $7,601,394) Other Assets and Liabilities-Net (-1.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $56,770,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.1% and 3.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $61,662,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $17,299,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Explorer Fund At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P MidCap 400 Index March 2010 62 21,740 (308) E-mini NASDAQ 100 Index March 2010 567 19,723 (780) E-mini Russell 2000 Index March 2010 249 14,965 (136) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
